Citation Nr: 1220511	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  11-11 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1954 to September 1957.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO awarded the Veteran service connection for a bilateral hearing loss disability and for tinnitus, rated noncompensably and 10 percent disabling respectively.  The Veteran disagreed with these initial ratings, and perfected appeals as to both issues. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran's hearing loss disability manifested in more than Level VI and Level I hearing impairment of the right and left ear respectively at any time during the appeal period from May 20, 2010 to the present day.  

2.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.

3.  The evidence of record does not show that the Veteran's bilateral hearing loss disability or his tinnitus disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable disability rating for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002);       38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).

2.  The claim for an initial compensable rating in excess of 10 percent for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011);         38 C.F.R. §§ 3.102, 4.1, 4.87, Diagnostic Code 6260 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

In cases such as this where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a bilateral hearing loss disability and tinnitus has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to higher initial evaluations for these disabilities are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess by a letter mailed in May 2010.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, his lay statements of argument, and copies of historical and medical articles pertaining to noise exposure have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the Veteran's appeal.

With respect to the VA examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's bilateral hearing loss and tinnitus claims.  The Veteran was afforded a VA audiological examination in July 2010.  The examination report reflects that the VA examiner reviewed the Veteran's past medical and noise exposure history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Audiometric test results and speech recognition performance percentages through Maryland CNC testing were recorded.  The examiner also discussed the functional effects of the Veteran's hearing loss on his life.  

Although the Veteran's hearing loss and tinnitus were last evaluated almost two years ago, the Board notes that the Veteran has not subsequently asserted that such disabilities have worsened in severity since the time of his last examination, and no evidence of record submitted after July 2010 suggests that there has been a material change in the severity of either disability.  Thus, the Board does not believe that the medical evidence of record in this case is too old to adequately evaluate the Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded solely because of the passage of time when an otherwise adequate VA examination was conducted]; see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time]. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R.    § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and declined an opportunity to testify at a personal hearing.  Accordingly, the Board will address the issues on appeal.   
Entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability

Legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2011).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss disability is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011) [hearing impairment].  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [hearing loss].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  


Schedular rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  In this case, a noncompensable (zero percent) disability rating has been assigned for the Veteran's bilateral hearing loss disability since the effective date of service connection, May 10, 2010, to the present day.  As discussed in detail below, the evidence of record does not reflect that the assignment of a compensable disability rating is warranted at any time during the period under review. 

Just before filing his original service-connection claim for a hearing loss disability in May 2010, the Veteran was seen at the Wright Patterson Air Force Base for an audiological examination.  Although hearing thresholds were not numerically itemized on the corresponding May 2010 examination report, numerical values can be inferred from the audiometric chart associated with the test narrative.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results].  Puretone thresholds noted at the time, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
80
90
LEFT
20
15
35
50
55

The right ear manifested an average puretone threshold of 62.5 decibels, and the left ear manifested an average puretone threshold of 38.75 decibels.  Speech recognition scores were 60 percent and 92 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level VI hearing impairment of the right ear and Level I hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level VI and Level I hearing loss, a noncompensable (zero percent) disability rating is assigned.  

Significantly, these May 2010 test results do not demonstrate an exceptional pattern of impairment.  Indeed, hearing levels were not 55 dB or more at each frequency from 1000 to 4000Hz for either ear, and the Veteran's hearing tests do not show a result of 70 dB or more at 2000 Hz for either ear.  Therefore, 38 C.F.R. § 4.86(a) and (b) are not applicable, and utilization of Table VIA is not permitted.

The Board acknowledges that it is unclear as to whether the May 2010 audiologist used Maryland CNC testing in calculating the Veteran's speech discrimination percentages.  Even assuming that the Maryland CNC test was used, the resulting percentages do not show that a compensable disability rating was in fact warranted.  Thus, remanding the matter for clarification as to whether the Maryland CNC test was administered at the May 2010 examination would not assist the Veteran, and would only result in undue delay in adjudicating the claim. 

In July 2010, the Veteran underwent a second hearing test at the VA.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
80
85
LEFT
15
15
35
55
60

The right ear manifested an average puretone threshold of 61.25 decibels, and the left ear manifested an average puretone threshold of 41.25 decibels.  Speech recognition scores obtained through Maryland CNC testing were 72 percent and 92 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level V hearing impairment of the right ear and Level I hearing impairment of the left ear.  Table VII indicates that, for a right and left ear with respective Level V and Level I hearing loss, a noncompensable (zero percent) disability rating is assigned.  

These July 2010 test results also do not demonstrate an exceptional pattern of impairment as specified under 38 C.F.R. § 4.86 (a) or (b).  As such, utilization of Table VIA is not permitted. 

As noted above, the Veteran has not asserted that his hearing loss disability worsened in severity at any time since the date of his July 2010 VA examination, and the objective evidence of record does not so suggest.  Based on the results of the above-referenced May and July 2010 audiological evaluations, the specific requirements in terms of puretone threshold averages and speech recognition test results have not been met for the assignment of a compensable disability rating at any time from the effective date of service connection, May 20, 2010, to the present day.  As such, the benefit sought on appeal may not be awarded on a schedular basis.

The Board wishes to emphasize that it has no reason to doubt that the Veteran has a current hearing loss disability that is directly related to acoustic trauma sustained during his active duty service.  This has been recognized by VA by the very fact that the Veteran's hearing loss disability has been service-connected.  However, as explained above, the outcome of this issue is determined by audiology test results.  See Lendenmann, supra.  In this connection, the Board notes that the additional historical and medical treatise evidence recently submitted by the Veteran, although informative as to how the Veteran may have developed hearing loss in the first place, contains no information as to current severity of the Veteran's hearing loss disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern].  As such, the evidence is simply not relevant to the Veteran's current appeal. 

In the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of an extraschedular rating in a common discussion below. 
Entitlement to an initial disability rating in excess of 10 percent for                service-connected tinnitus

Legal criteria and schedular rating

A 10 percent evaluation is currently assigned to the Veteran's tinnitus, effective May 20, 2010, under Diagnostic Code 6260.  The Veteran is seeking a higher evaluation.

The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2011).

In the case currently on appeal, the RO assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003 amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating is therefore not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 et. App. 225, 229 (1993).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.                  See Martinak, 21 Vet. App. at 455.  

In this case, the July 2010 VA examiner specifically assessed the effects of the Veteran's hearing loss and tinnitus on his occupational activities, noting that the Veteran's hearing loss makes it "awkward at work at times because he had to ask people to repeat themselves," and his tinnitus causes constant ringing and buzzing that is louder in the right ear.  See the July 2010 VA examiner's report, pages 2 and 3.  The examiner specifically recommended that the Veteran look into acquiring hearing aids from the VA.  See id., pages 3 and 5.  The Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral hearing loss disability and/or tinnitus are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's hearing loss and tinnitus with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  

In particular, the Board notes that the rating criteria for hearing loss disability were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss in an occupational setting, to include impairment that is compounded by background or environmental noise, is a disability picture that is considered in the current schedular rating criteria. 

With respect to tinnitus, the Veteran reports a ringing and buzzing in both of his ears.  Diagnostic Code 6260 specifically instructs that a maximum 10 percent disability rating be assigned for recurrent tinnitus, which is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) [quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)].  Crucially, the Veteran reported symptoms fall directly in line with the medical definition of tinnitus.   As such, the Veteran's precise symptomatology and effects are contemplated by the rating schedule. 

Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology for his service-connected hearing loss and tinnitus disabilities, the second and third questions posed by Thun become moot.  

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  Although the Veteran's hearing loss and tinnitus require that the Veteran frequently ask others to repeat themselves, and that such disabilities may in fact be aided by the use of hearing aid [as discussed by the July 2010 VA examiner], the Board nevertheless finds that such functional effects, which undoubtedly exist, do not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability or tinnitus causes impairment over and above that which is contemplated in the schedular noncompensable (zero percent) and 10 percent disability ratings that are respectively assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's hearing loss disability and/or his tinnitus disability prevents or impedes his ability to work, and the Veteran has not alleged as much.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial compensable disability rating for a service-connected hearing loss disability is denied.

Entitlement to an initial disability rating greater than 10 percent for service-connected tinnitus is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


